Citation Nr: 9906790	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  96-02 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of service connection for nasopharyngeal 
cancer due to exposure to Agent Orange, for accrued benefits 
purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.  He died in December 1995 and the appellant is his 
widow.  

By a June 1994 rating action, the RO denied the veteran's 
claims of service connection for nasopharyngeal cancer as a 
result of exposure to Agent Orange.  The veteran was notified 
of that decision, but did not appeal.  He attempted to reopen 
that claim in October 1995 and in a decision later that 
month, the RO determined that new and material evidence had 
not been submitted to reopen the claim.  The veteran 
submitted a notice of disagreement (NOD) in November 1995 and 
the RO issued a statement of the case (SOC) in December 1995.  
The veteran's substantive appeal was received in December 
1995.  He died later that month.  As a matter of law, 
veterans claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 
Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 
(1994).   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating action of the 
Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's claims.  The appellant submitted an NOD in August 
1996 and the RO issued an SOC in September 1996.  The 
appellant's substantive appeal was received in October 1996.

The appellant appeared for a personal hearing at the RO in 
December 1997 and a hearing before the undersigned Member of 
the Board in December 1998.  Transcripts of both hearings are 
of record.  The appellant submitted additional evidence at 
the December 1998 hearing, accompanied by a signed waiver of 
that evidence by the RO.  38 C.F.R. § 20.1304 (1998).  


REMAND

The appellant is pursuing an accrued benefits claim which is, 
in effect, a claim limited to certain benefits to which the 
veteran was otherwise entitled at the time of his death based 
on his service connection claim.  38 C.F.R. § 3.1000.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter, the Court) has held that a survivor's accrued 
benefits claim asserting that the veteran's disorder was 
incurred in service is derivative in nature and necessarily 
incorporates any prior adjudications of the service 
connection issue in claims brought by the veteran.  Zevalkink 
v. Brown, 6 Vet. App. 483, 492 (1994).  As noted above, the 
service connection claim advanced by the veteran during his 
lifetime was the subject of a prior unappealed rating 
decision and by statute, that decision is final.  38 U.S.C.A. 
§ 7105(c).  However, during his lifetime the veteran could 
have reopened his claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  Therefore, since the 
appellant's accrued benefits claim incorporates the prior 
June 1994 RO decision, she also must clear the hurdle of 
presenting new and material evidence before her accrued 
benefits claim may be considered.  Zevalkink at 492.  
Moreover, the new and material evidence to reopen the June 
1994 RO decision for purposes of the appellant's accrued 
benefits claim must have been in the veteran's file at the 
time of his death.  38 C.F.R. § 3.1000(a); Zevalkink at 493.

Accordingly, the appellant's claim for accrued benefits must 
be adjudicated pursuant to the statutory provisions governing 
a reopened claim.  The June 1994 RO decision can only be 
reopened if it is determined that evidence received since 
June 1994 and of record as of the date of the veteran's death 
(December 27, 1995) includes evidence which is new and 
material.  Evidence not of record as of December 27, 1995, 
may not be considered in determining whether new and material 
evidence has been received to reopen the previously denied 
claim.

The Court has stated that when the Board addresses in a 
decision a question not addressed by the RO, the Board must 
consider whether or not the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument.  If not, the Board must consider if the claimant 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  As the Board has determined that the case 
must be considered under a theory not considered by the RO 
(new and material evidence), the appellant has been 
prejudiced.  Thus, the case must be remanded to the RO for 
readjudication. 

The Board further notes that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) recently 
issued a decision new and material evidence had 
been presented (see Colvin v. Derwinski, 1 Vet. App. 171 
(1991)) was incorrect in that it imposed a higher burden than 
regulation promulgated by the Secretary of VA.  

In Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 
1999), the Court held that the process for reopening claims 
under the Federal Circuit's holding in Hodge, consists of 
three steps:  the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  On remand, the RO must apply 38 C.F.R. 
§ 3.156, Hodge and Elkins.

The Board notes that in considering the issue of service 
connection for the cause of the veteran's death and, if the 
claim for service connection for nasopharyngeal cancer due to 
exposure to Agent Orange is reopened, the RO will have to 
consider whether these claims are well grounded.  In doing 
so, the RO should consider McCartt v. West, No. 97-1831 (U.S. 
Vet. App. Feb. 8, 1999) where the Court held that if the 
claimed disease was not one of the listed diseases in 
38 U.S.C.A. § 1116(a) or 38 C.F.R. § 3.307(e)(6)(iii) service 
in the Republic of Vietnam alone does not establish exposure 
to Agent Orange.  The appellant has to provide such evidence.

Thus, this case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain all the 
veteran's treatment records since 
service, which are not currently in the 
claims file.  The veteran in his lifetime 
indicated treatment at the VA Medical 
Center, Manchester, New Hampshire.

2.  The RO should give the appellant the 
opportunity to provide evidence of the 
veteran's exposure to Agent Orange.  See 
McCartt, supra.  The RO should again 
review the appellant's claims, to include 
consideration of 38 C.F.R. § 3.156 under 
Hodge and Elkins to determine if new and 
material evidence has been submitted to 
reopen the claim of service connection 
for nasopharyngeal cancer as a result of 
exposure to Agent Orange and, if so, 
whether the claim is well grounded.  The 
RO should also review the claim for 
service connection for the cause of the 
veteran's death and determine if it is 
well grounded, especially in light of 
McCarrt, supra.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

